Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,753,909 B2 and over claims 1 - 20 of U.S. Patent No. 11,189,982 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. an inspection system and method including an end effector, a positioning system and a laser system comprising a laser configured to provide a laser pulse, a plurality of pulse stretchers coupled together in series and configured to stretch a pulse width of the laser pulse, a lens assembly configured to direct the stretched laser pulse to a workpiece bondline and a detector configured to detect a response of the workpiece bondline to the laser pulse).  Therefore, independent claims 1, 10 and 19 including all the dependent claims thereof are rejected in view of claims 1 - 20 of U.S. Patent No. 10,753,909 B2 and over claims 1 - 20 of U.S. Patent No. 11,189,982 B2.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0122046 A1 to Sokol et al. (hereinafter “Sokol”) in view of U.S. Patent Application Publication No. 2016/0035603 A1 to Ikenoue et al. (hereinafter “Ikenoue”).
 
Regarding Claim 1, Sokol teaches an inspection system (see abstract describing a bond inspection system) comprising: 
a laser system (see paragraphs [0007], [0008], [0017], [0018], [0023] and systems 200, 500 and 600 of Figs. 2, 5, 6 illustrating inspection system comprising laser bond inspection system (LBI)) comprising: 
a laser configured to provide a laser pulse, and configured to stretch a pulse width of the laser pulse so as to obtain a stretched laser pulse (see paragraph [0018] stating “Laser 220 may be configured to deliver laser pulses having a pulse energy of between about 3 J and about 50 J (at the output of the final amplifier module), a wavelength of about 1054 nm, and a pulse width of between about 100 ns and 300 ns, and further being configured to deliver laser pulses in a low-high-low or probe-break-probe pulse energy sequence (i.e., a first laser pulse have a first energy, a second laser pulse having a second energy that is greater than the first energy but less than an energy required to break a properly constructed or "good" bond, and a third laser pulse having an energy which is approximately the same as the first pulse's energy)”, thus the laser is capable of providing sequence with high and low pulses, thus reading on the invention as claimed, see also paragraph [0025] and Figs. 2, 5, 6); 
a lens assembly configured to direct the stretched laser pulse to a workpiece bondline (see laser beam delivery systems 230, 530, Figs. 2, 5, see paragraphs [0019], [0023]); and 
a detector configured to detect a response of the workpiece bondline to the stretched laser pulse (see inspection heads, EMAT sensors and/or optical interferometer described at paragraphs [0017], [0020] - [0024] and illustrated at Figs. 2 - 5 are used in the non-destructive testing of bonded structures).  
Even though Sokol teaches a laser configured to provide a laser pulse with stretch pulse width as indicated above, Sokol does not explicitly teach a plurality of pulse stretchers coupled together in series, the plurality of pulse stretchers configured to stretch a pulse width of the laser pulse so as to obtain a stretched laser pulse.
Ikenoue, in the field of laser annealing apparatus that is configured to output pulsed laser light on a workpiece, teaches that it is known to use a plurality of pulse stretchers coupled together in series, the plurality of pulse stretchers configured to stretch a pulse width of the laser pulse so as to obtain a stretched laser pulse (see Fig. 11, see paragraphs [0159] - [0164] illustrating a plurality of optical pulse stretchers arranged in series and configured to provide a stretched laser pulse).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of pulse stretchers of Ikenoue into Sokol, in order to stretch/vary pulse width of the laser source to a desired level thus keeping peak power at safe levels and improving overall efficiency and reliability of the system.

Regarding Claim 2, Sokol in view of Ikenoue as modified above teaches wherein the laser system further comprises a computing device configured to determine an adjustment to a time delay introduced by a pulse stretcher of the plurality of pulse stretchers (see laser controller 170, Fig. 13 and paragraphs [0169] - [0177] of Ikenoue describing the laser controller and the delay circuit 357 that is capable of determining the delay time of the pulse width).  

Regarding Claim 3, Sokol in view of Ikenoue as modified above teaches wherein the pulse stretcher comprises an optical delay controller having a plurality of reflective surfaces establishing a closed optical loop (see Fig. 11 and paragraphs [0159] - 0164] of Ikenoue illustrating plurality of reflective surfaces and which also control the delay as per the design).  

Regarding Claim 4, Sokol in view of Ikenoue as modified above teaches wherein laser system further comprises an actuator configured to adjust a separation distance between at least two of the plurality of reflective surfaces so as to adjust the time delay (see Fig. 11 and paragraphs [0160] - [0164] of Ikenoue describing the laser system comprising beam splitters at the desired position such that it adjusts the distance as claimed) .  

Regarding Claim 5, Sokol in view of Ikenoue as modified above teaches wherein the inspection system is configured to: determine, based on the response, an integrity of the workpiece bondline; and provide an indication of the integrity of the workpiece bondline (see paragraphs [0006] - [0008], [0025], claim 1 of Sokol describing evaluating a bond line of structures and provides one or more signals in response to detecting the surface, thus reading on the invention as claimed).  

Regarding Claim 6, Sokol in view of Ikenoue as modified above teaches the claimed invention except for an audio element configured to provide the indication.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an audio element to provide the indication, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 7, Sokol in view of Ikenoue as modified above teaches the claimed invention except for a lighting element configured to provide the indication.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a lighting element to provide the indication, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 8, Sokol in view of Ikenoue as modified above teaches wherein: the response is an amount of surface motion, and determining the integrity of the workpiece bondline comprises determining whether the amount of surface motion exceeds a threshold (see paragraphs [0005], [0022], [0025] Fig. 6 steps 620 and 630 of Sokol describing use of compact surface motion sensors for detecting surface motion of the bonded article, it would have been obvious to one having ordinary skill in the art to determine integrity based on a comparison against a threshold, since it is known in the art of monitoring/analyzing that a comparison against a known value can be performed depending on user’s desire).  

Regarding Claim 9, Sokol in view of Ikenoue as modified above teaches wherein the stretched laser pulse has a pulse width of at least 100 nanoseconds and a pulse energy of at least 5 Joules (see paragraph [0018] of Sokol and/or paragraph [0097] of Ikenoue).  

Regarding Claims 10 and 19, Sokol teaches an inspection system (see abstract describing a bond inspection system, see systems 200, 500 at Figs. 2, 5) comprising: 
an end effector (see for instance angled inspection head 240, 540, Figs. 2, 5, see paragraphs [0017], [0019], [0023], [0024] that can be considered as the claimed end effector); 
a positioning system configured to adjust a position of the end effector (see paragraphs [0019], [0023], [0024] describing laser beam delivery system 230 operatively connected to angled inspection head 240 and/or interferometer 550 which may be integrated within angled inspection, thus reading on the invention as claimed); 
a laser system provided within the end effector (see paragraphs [0007], [0008], [0017], [0018], [0023] and systems 200, 500 and 600 of Figs. 2, 5, 6 illustrating inspection system comprising laser bond inspection system (LBI)), the laser system comprising: 
a laser configured to provide a laser pulse, and configured to stretch a pulse width of the laser pulse so as to obtain a stretched laser pulse (see paragraph [0018] stating “Laser 220 may be configured to deliver laser pulses having a pulse energy of between about 3 J and about 50 J (at the output of the final amplifier module), a wavelength of about 1054 nm, and a pulse width of between about 100 ns and 300 ns, and further being configured to deliver laser pulses in a low-high-low or probe-break-probe pulse energy sequence (i.e., a first laser pulse have a first energy, a second laser pulse having a second energy that is greater than the first energy but less than an energy required to break a properly constructed or "good" bond, and a third laser pulse having an energy which is approximately the same as the first pulse's energy)”, thus the laser is capable of providing sequence with high and low pulses, thus reading on the invention as claimed, see also paragraph [0025] and Figs. 2, 5, 6); 
a lens assembly configured to direct the stretched laser pulse to a workpiece bondline (see laser beam delivery systems 230, 530, Figs. 2, 5, see paragraphs [0019], [0023]); and 
a detector configured to detect a response of the workpiece bondline to the stretched laser pulse (see inspection heads, EMAT sensors and/or optical interferometer described at paragraphs [0017], [0020] - [0024] and illustrated at Figs. 2 - 5 are used in the non-destructive testing of bonded structures).  
Even though Sokol teaches a laser configured to provide a laser pulse with stretch pulse width as indicated above, Sokol does not explicitly teach a plurality of pulse stretchers coupled together in series, the plurality of pulse stretchers configured to stretch a pulse width of the laser pulse so as to obtain a stretched laser pulse.
Ikenoue, in the field of laser annealing apparatus that is configured to output pulsed laser light on a workpiece, teaches that it is known to use a plurality of pulse stretchers coupled together in series, the plurality of pulse stretchers configured to stretch a pulse width of the laser pulse so as to obtain a stretched laser pulse (see Fig. 11, see paragraphs [0159] - [0164] illustrating a plurality of optical pulse stretchers arranged in series and configured to provide a stretched laser pulse).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of pulse stretchers of Ikenoue into Sokol, in order to stretch/vary pulse width of the laser source to a desired level thus keeping peak power at safe levels and improving overall efficiency and reliability of the system.

Regarding Claim 11, Sokol in view of Ikenoue as modified above teaches wherein the inspection system is a portable inspection system (see arrangement of Sokol and Ikenoue which is portable since it is capable of being moved around to a desired area).  

Regarding Claim 12, Sokol in view of Ikenoue as modified above teaches wherein the end effector is coupled to an end of the positioning system (see arrangement of Sokol at Figs. 2, 5).  

Regarding Claim 13, Sokol in view of Ikenoue as modified above teaches the claimed invention except for wherein the end effector is coupled to a robotic manipulator of the positioning system.   However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a robotic manipulator, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 14, Sokol in view of Ikenoue as modified above teaches wherein the end effector is an inspection head (see inspection head 240, 540 of Sokol).  

Regarding Claim 15, Sokol in view of Ikenoue as modified above teaches wherein the stretched laser pulse has a pulse width of at least 100 nanoseconds and a pulse energy of at least 5 Joules (see paragraph [0018] of Sokol and/or paragraph [0097] of Ikenoue).  

Regarding Claim 16, Sokol in view of Ikenoue as modified above teaches the claimed invention except for wherein the laser pulse has a pulse width of less than 20 nanoseconds.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pulse width of less than 20 nanoseconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 17, Sokol in view of Ikenoue as modified above teaches wherein the detector comprises an ultrasonic sensor (see paragraph [0005] of Sokol describing the use of ultrasonic transducers, thus it would be obvious to one having ordinary skill in the art to choose a known element such as ultrasonic transducers as per user’s desire).  
 
Regarding Claim 18, Sokol in view of Ikenoue as modified above teaches wherein the detector comprises a surface motion sensor (see paragraphs [0005], [0022], [0025] Fig. 6 steps 620 and 630 of Sokol describing use of compact surface motion sensors for detecting surface motion of the bonded article).  

Regarding Claim 20, Sokol in view of Ikenoue as modified above teaches determining, based on the response, an integrity of the workpiece bondline; and providing an indication of the integrity of the workpiece bondline (see paragraphs [0006] - [0008], [0025], claim 1 of Sokol describing evaluating a bond line of structures and provides one or more signals in response to detecting the surface, thus reading on the invention as claimed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes relevant arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855